DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are currently pending.
The abstract submitted on 05/18/2021 is accepted.
The oath submitted on 12/13/2021 is accepted.
The drawings submitted on 05/18/2021 are accepted.
The IDS submitted on 11/22/2021 has been considered.
No foreign priority has been claimed.

Claim Objections
Claims 7 – 12 are objected to because the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  Claim 7 is an independent claim, however the subsequent claims 8 - 12 depend from the grouping of claims under claim 1.

Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitation “wherein cloud computing system is further configured” in line 1.  It would appear that the Applicant meant to recite --- wherein the cloud computing system is further configured ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 depend from claim 1, which is directed to a product; however claims 8 and 9 are directed to a method, thus rendering claims 8 and 9 vague and indefinite as it would appear that the Applicant meant have claims 8 and 9 depend from independent claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 7, 9 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donlan et al. (US 20190215177 A1). 

Regarding claim 1, Donlan et al. discloses a product (Donlan et al., FIG. 1) comprising: a gateway device (Donlan et al., FIG. 1, gateway 104, in relation to FIG. 3; [0244] the gateway may comprise a similar configuration as the building management server) constructed and arranged to monitor a transmission of a connected device (Donlan et al., FIG. 1, sensors 111/112) in a device network (Donlan et al., [0204] the gateway may be a single-function control system that collects data from physical equipment, such as occupancy sensors and people counter sensors), 
the gateway device including a memory (Donlan et al., FIG. 3, memory 302; [0204] the gateway may comprise a memory configured for storing collected data); a communication interface (Donlan et al., FIG. 3, interface 303; [0204] the gateway may comprise a network interface configured for transmitting the collected data via communication network); an electronic processor configured to monitor the transmission via the communication interface (Donlan et al., FIG. 3, processor 301; [0204] the gateway may comprise a central processing unit (CPU) configured for providing processing capability to execute an operating system to be used to collect, store, and transmit data; [0244] the gateway may gather raw building utilization data from building utilization devices, such as occupancy sensors and people counter sensors); 
determine a protocol of transmission (Donlan et al., [0209] the gateway may include software and/or hardware components to manage traffic entering and exiting communication network and conversion between the communication protocols used by various communication devices, in relation to [0208] the occupancy sensors and people counter sensors can communicate with the gateway via a wired connection or wirelessly, where a wireless connection may be: an infiNET EX® protocol, an IEEE 802.15.4 ZigBee® protocol, a Bluetooth® network, an 802.11 wireless network/Wi-Fi, or other wireless networks known in the art or later discovered); 
parse the transmission according to its determined protocol to produce a parsed transmission (Donlan et al., [0207] the gateway may comprise a central processing unit with software configured for performing video processing to determine the number of people present in the room, in relation to [0209] the gateway may manage traffic entering and exiting communication network and conversion between the communication protocols used by various communication devices; [0244] as the data is gathered, the gateway may convert this data to normalized data); 
update a data model of the device network based on the parsed transmission (Donlan et al., [0224] the gateway may perform some of the data processing executed by the software engines, in relation to [0258] as room utilization data is collected and normalized, a data structuring engine associates the normalized data with a space node corresponding to a room in the building from where the data was collected); and, store the data model in the memory (Donlan et al., [0204] the gateway may comprise memory configured for storing collected data, in relation [0223] data storage areas of non-volatile storage may be leveraged to maintain data pertinent to the building for gathering, processing, and displaying a visualization of building utilization data; [0244] the gateway may store this data in a normalized data database in data storage areas of its non-volatile memory).

Regarding claim 3, Donlan et al. discloses the electronic processor is further configured to produce an occupancy event based on the parsed transmission (Donlan et al., [0233] the occupancy data module determines whether the total amount of time the room was occupied during a given time segment exceeds a predetermined minimum occupancy threshold in relation to [0259] an analytics engine of the analytics processor operates on the normalized data to perform various calculations, where each of the calculations may be performed for each space node, each tag state, for the entire set of nodes together, or for any subset of nodes or tags). 

Regarding claim 4, Donlan et al. discloses the electronic processor is further configured to update the data model in based on the parsed transmission (Donlan et al., [0261] the building management server displays a visualization of the building utilization data via the frontend engine, where the frontend engine presents room utilization data to the end user and allows uses to explore the data in a simple, uncluttered, and meaningful way).

Regarding claim 5, Donlan et al. discloses the electronic processor is further configured to produce an occupancy state based on the data model (Donlan et al., [0234] for a given time segment the occupancy data module retrieves occupancy records indicating whether the room was occupied or not with timestamps falling between the start time of time segment and end time of time segment in relation to [0260] slicing the data by the “Purpose” tag might show that VTC room usage is very high, indicating that more rooms need to be equipped with VTC).

Regarding claim 6, Donlan et al. discloses the electronic processor is further configured to produce a cloud message based at least upon the occupancy state (Donlan et al., [0204] the gateway may comprise a network interface configured for transmitting the collected data via communication network to the building management server) and to transmit the cloud message (Donlan et al., [0207] the people count is then transmitted over communication network to the building management server; [0244] the gateway may transmit the normalized data to the building management server for further processing using the network interface), via the communication interface, to a cloud computing system (Donlan et al., FIG. 1, building management server 110, in relation to FIG. 3).

Regarding claim 7, Donlan et al. discloses a method (Donlan et al., FIG. 4, [0244] data normalization processes may be performed by the gateway) of using gateway device (Donlan et al., FIG. 1, gateway 104, in relation to FIG. 3) to monitor transmissions between connected devices in a device network (Donlan et al., FIG. 3, processor 301; [0204] the gateway may comprise a central processing unit (CPU) configured for providing processing capability to execute an operating system to be used to collect, store, and transmit data) comprising: 
monitoring, by a communication interface of the gateway device (Donlan et al., FIG. 3, interface 303; [0204] the gateway may comprise a network interface configured for transmitting the collected data via communication network), a transmission of a connected device via the communication interface (Donlan et al., [0204] the gateway may be a single-function control system that collects data from physical equipment, such as occupancy sensors and people counter sensors); 
determining, by an electronic processor of the gateway device (Donlan et al., FIG. 3, processor 301), the transmission to produce a parsed transmission; 
parsing, by the electronic processor, the transmission to produce a parsed transmission (Donlan et al., [0207] the gateway may comprise a central processing unit with software configured for performing video processing to determine the number of people present in the room, in relation to [0209] the gateway may manage traffic entering and exiting communication network and conversion between the communication protocols used by various communication devices); 
updating, by an electronic processor, a data model of the device network based on the parsed transmission (Donlan et al., [0224] the gateway may perform some of the data processing executed by the software engines); and, 
storing, by the electronic processor, the data model in a memory (Donlan et al., [0204] the gateway may comprise memory configured for storing collected data, in relation [0223] data storage areas of non-volatile storage may be leveraged to maintain data pertinent to the building for gathering, processing, and displaying a visualization of building utilization data).

Regarding claim 9, Donlan et al. discloses generating, by the electronic processor, an occupancy event based on the parsed transmission (Donlan et al., [0233] the occupancy data module determines whether the total amount of time the room was occupied during a given time segment exceeds a predetermined minimum occupancy threshold in relation to [0259] an analytics engine of the analytics processor operates on the normalized data to perform various calculations, where each of the calculations may be performed for each space node, each tag state, for the entire set of nodes together, or for any subset of nodes or tags).

Regarding claim 10, Donlan et al. discloses updating, by the electronic processor, the data model in based on the parsed transmission (Donlan et al., [0261] the building management server displays a visualization of the building utilization data via the frontend engine, where the frontend engine presents room utilization data to the end user and allows uses to explore the data in a simple, uncluttered, and meaningful way).

Regarding claim 11, Donlan et al. discloses generating, by the electronic processor, an occupancy state based on the data model (Donlan et al., [0234] for a given time segment the occupancy data module retrieves occupancy records indicating whether the room was occupied or not with timestamps falling between the start time of time segment and end time of time segment).

Regarding claim 12, Donlan et al. discloses generating, by the electronic processor, a cloud message based at least upon the occupancy state (Donlan et al., [0204] the gateway may comprise a network interface configured for transmitting the collected data via communication network to the building management server); and, transmitting, by the electronic processor via the communication interface, the cloud message (Donlan et al., [0207] the people count is then transmitted over communication network to the building management server) to a cloud computing system (Donlan et al., FIG. 1, building management server 110, in relation to FIG. 3).

Regarding claim 13, Donlan et al. discloses a system (Donlan et al., FIG. 1, building management system 100) comprising: a cloud computing system (Donlan et al., FIG. 1, building management server 110); 
a gateway device (Donlan et al., FIG. 1, gateway 104, in relation to FIG. 3) constructed and arranged to monitor a transmission of a connected device (Donlan et al., FIG. 1, sensors 111/112) in a device network (Donlan et al., [0204] the gateway may be a single-function control system that collects data from physical equipment, such as occupancy sensors and people counter sensors), 
the gateway device including a communication interface (Donlan et al., FIG. 3, interface 303; [0204] the gateway may comprise a network interface configured for transmitting the collected data via communication network); 
an electronic processor configured to monitor the transmission via the communication interface (Donlan et al., FIG. 3, processor 301; [0204] the gateway may comprise a central processing unit (CPU) configured for providing processing capability to execute an operating system to be used to collect, store, and transmit data); 
determine a protocol of transmission (Donlan et al., [0209] the gateway may include software and/or hardware components to manage traffic entering and exiting communication network and conversion between the communication protocols used by various communication devices, in relation to [0208] the occupancy sensors and people counter sensors can communicate with the gateway via a wired connection or wirelessly, where a wireless connection may be: an infiNET EX® protocol, an IEEE 802.15.4 ZigBee® protocol, a Bluetooth® network, an 802.11 wireless network/Wi-Fi, or other wireless networks known in the art or later discovered); 
parse the transmission according to its determined protocol to produce a parsed transmission (Donlan et al., [0207] the gateway may comprise a central processing unit with software configured for performing video processing to determine the number of people present in the room, in relation to [0209] the gateway may manage traffic entering and exiting communication network and conversion between the communication protocols used by various communication devices); 
produce a cloud message based on the parsed transmission (Donlan et al., [0204] the gateway may comprise a network interface configured for transmitting the collected data via communication network to the building management server); and, 
transmit the cloud message to the cloud computing system (Donlan et al., [0207] the people count is then transmitted over communication network to the building management server).

Regarding claim 14, Donlan et al. discloses the cloud computing system is configured to extract the parsed transmission from the cloud message (Donlan et al., [0224] the gateway may perform some of the data processing executed by the software engines), and store the parsed transmission (Donlan et al., [0204] the gateway may comprise memory configured for storing collected data, in relation [0223] data storage areas of non-volatile storage may be leveraged to maintain data pertinent to the building for gathering, processing, and displaying a visualization of building utilization data).

Regarding claim 15, Donlan et al. discloses cloud computing system is further configured to update a cloud data model of the device network based on the parsed transmission (Donlan et al., [0261] the building management server displays a visualization of the building utilization data via the frontend engine, where the frontend engine presents room utilization data to the end user and allows uses to explore the data in a simple, uncluttered, and meaningful way).

Regarding claim 16, Donlan et al. discloses the electronic processor is further configured to update a gateway data model of the device network based on the parsed transmission (Donlan et al., [0261] the building management server displays a visualization of the building utilization data via the frontend engine, where the frontend engine presents room utilization data to the end user and allows uses to explore the data in a simple, uncluttered, and meaningful way).

Regarding claim 17, Donlan et al. discloses the electronic processor is further configured to produce an occupancy state based on a data model (Donlan et al., [0234] for a given time segment the occupancy data module retrieves occupancy records indicating whether the room was occupied or not with timestamps falling between the start time of time segment and end time of time segment in relation to [0260] slicing the data by the “Purpose” tag might show that VTC room usage is very high, indicating that more rooms need to be equipped with VTC), and produce the cloud message based additionally on the occupancy state (Donlan et al., [0282] an alert engine will monitor the calculations from the analytics engine regularly and will issue alerts as they are necessary). 

Regarding claim 18, Donlan et al. discloses the electronic processor is further configured to produce an occupancy event based on the data model (Donlan et al., [0234] for a given time segment the occupancy data module retrieves occupancy records indicating whether the room was occupied or not with timestamps falling between the start time of time segment and end time of time segment in relation to [0260] slicing the data by the “Purpose” tag might show that VTC room usage is very high, indicating that more rooms need to be equipped with VTC), and produce the cloud message based additionally on the occupancy event (Donlan et al., [0283] an aggregate alert for occupancy below 40% in building may trigger if the total occupancy rate of all of the rooms in building fell below 40%, but not if a single room fell below 40%). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Donlan et al. in view of Chemel et al. (US 20120235579 A1 ).

Regarding claim 2, 8, Donlan et al. discloses the connected devices include occupancy-detecting devices (Donlan et al., [0203] the building management system may comprise one or more room utilization sensors, including occupancy sensors and people counter sensors, in relation to [0206] each occupancy sensor may comprise an infrared sensor that generates a signal based on sensed infrared radiation of the monitored area), and the transmission includes occupancy detection data (Donlan et al., [0203] the building management server gathers and analyzes data from room utilization sensors, such as the occupancy sensors  and the people counter sensors).
Donlan et al. does not expressly disclose the connected devices include occupancy-detecting lighting devices, which are well known in the art.
Chemel et al., for example, from an analogous filed of endeavor (Chemel et al. et al., [0004] lighting applications based on occupancy and/or motion sensing are known, in which one or more lighting fixtures provide illumination in a space/area based on detection of object movement and/or presence of a person in the space/area) discloses occupancy-detecting lighting devices (Chemel et al., [0179] an LED-based lighting apparatus includes an occupancy or motion sensor, a state machine controller, memory, and one or more communication interfaces to provide for communication between the lighting apparatus and a central controller). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the connected devices include occupancy-detecting lighting devices as taught by Chemel et al. with the system of Donlan et al. in order to allow information about the environment being illuminated by the fixture (Chemel et al., [0180]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lu et al. (US 20190261497 A1); Moss et al. (US 20190182329 A1); Chemel (US 20160360594 A1); Jacobson et al. (US 20170315696 A1); Park et al. (US 20190095518 A1) are cited to show gateway processors in systems that include one or more occupancy sensors responsive to motion, heat, sound, pressure, magnetism, vibration, substance, reflection or other physical stimulus associated with or caused by human bodies or human activities, to detect occupancy, where the system is able to utilize one or more sensors including infrared, ultrasonic, acoustic, optical, magnetic, chemical, thermo, seismic or a combination thereof to sense the occupancy of a predetermined and/or a random location and report the data to the gateway, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416